Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  
In claim 12, the limitation “a wavelength regime includes that wavelengths in a range” should read “a wavelength regime that includes wavelengths in a range” to correct grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(a) and thus the rejections are withdrawn.

Claim Interpretation
In claims 8-9, 12-13 and 21, the limitations “satisfy a threshold,” “satisfies a threshold,” and “satisfies a thickness threshold” are interpreted to require only that the layer has any thickness or optical property (depending on whether the threshold refers to thickness or optical properties) because the requirement of satisfying a “threshold” is not specific as to what the threshold is and thus any thickness or optical property would satisfy a threshold.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-13, 15-17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix (US 9945995 B2).
Regarding claim 1, Hendrix (US 9945995 B2) teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of hydrogenated silicon (semiconductor material) onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4).
	Hendrix fails to explicitly teach that the hydrogenated semiconductor material has a bandgap between about 780 nm and 800 nm. However, the specification describes that Fig. 2A shows the semiconductor material layer of hydrogenated silicon, which has a bandgap shifted down to about 780-800 nm, has a higher transmittance level than silicon deposited without the presence of hydrogen (para 0021; Fig. 2). Hendrix teaches a similar process of sputtering in the presence of hydrogen to form a hydrogenated silicon film (col 4 line 29-45) having an identical transmission between 600 and 1100 nm as the instant application (Hendrix col 5 line 1-7, Fig. 5A; Specification Fig. 2A). Therefore, Hendrix inherently contains a bandgap of about 780-800 nm. See MPEP 2112(V).
Regarding claim 2, Hendrix teaches that the hydrogenated silicon material is amorphous (col 4 line 18-28).
Regarding claim 4, Hendrix teaches that the sputtering process may be magnetron sputtering (claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Regarding claim 7, Hendrix teaches forming an optical filter by sputtering alternating layers of hydrogenated silicon, which have a first refractive index, and lower (second) refractive index layers (Abstract, col 7 line 3-20).
Regarding claim 8, Hendrix teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient of less than 0.0005 (one or more optical properties that satisfy a threshold) over the wavelength range of 800 to 1100 nm (Abstract).
Regarding claim 9, Hendrix teaches that the passband range, wherein the refractive index and extinction coefficient are desired to provide a high transmittance level within the passband (col 2 line 19-29), may extend beyond the wavelength range of 800 to 1100 nm (larger than 1100 nm) (col 7 line 19-29).
Regarding claim 10, Hendrix teaches that the one or more optical properties controlled over a wavelength range include the extinction coefficient, which relates to absorption and transmissivity, and refractive index (Abstract, col 6 line 20-43).
Regarding claim 11, Hendrix teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of hydrogenated silicon onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4). 
	Hendrix fails to explicitly teach that the hydrogenated semiconductor material has a bandgap between about 780 nm and 800 nm. However, the specification describes that Fig. 2A shows the semiconductor material layer of hydrogenated silicon, which has a bandgap shifted down to about 780-800 nm, has a higher transmittance level than silicon deposited without the presence of hydrogen (para 0021; Fig. 2). Hendrix teaches a similar process of sputtering in the presence of hydrogen to form a hydrogenated silicon film (col 4 line 29-45) having an identical transmission between 600 and 1100 nm as the instant application (Hendrix col 5 line 1-7, Fig. 5A; Specification Fig. 2A). Therefore, Hendrix inherently contains a bandgap of about 780-800 nm. See MPEP 2112(V).
Regarding claim 12, as described in the claim 11 rejection, Hendrix teaches that the optical properties satisfy a threshold over the range from 800 to 1100 nm (Abstract).
Regarding claim 13, Hendrix also teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until the layer of Si:H has a thickness that satisfies a threshold) (col 6 line 3-19).
Regarding claim 15, Hendrix teaches that the sputtering process may be magnetron sputtering (claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Regarding claim 16, Hendrix teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient, which relates to absorption and transmissivity, of less than 0.0005 over the wavelength range of 800 to 1100 nm (Abstract) but fails to explicitly teach a higher transmissivity, lower absorption, or a higher refractive index relative to monocrystalline silicon. However, Hendrix teaches that the transmissivity is 90% or higher over the range of 800-1100 nm (col 7 line 21-30) and the transmissivity of a monocrystalline silicon film 214 without hydrogen ranges from about 5-50% within the same range, as seen in the instant application (Fig. 2A; para 0021) and therefore the transmissivity of Hendrix is inherently higher than the transmissivity of monocrystalline silicon. Alternatively, Hendrix teaches a similar process as the instant application. Similar compositions formed by similar processes must necessarily yield similar results. Therefore, the Si:H layer of Hendrix must necessarily yield one or more of a higher transmissivity, a lower absorption, or a higher refractive index in a nanometer wavelength regime relative to monocrystalline silicon. See MPEP 2112.
Regarding claim 17, Hendrix teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient, which relates to absorption and transmissivity, of less than 0.0005 over the wavelength range of 800 to 1100 nm (Abstract, col 6 line 20-43) but fails to explicitly teach a higher transmissivity, lower absorption, or a higher refractive index relative to Si:H deposited by plasma enhanced chemical vapor deposition. However, Hendrix teaches a similar process as the instant application. Similar compositions formed by similar processes must necessarily yield similar results. Therefore, the Si:H layer of Hendrix must necessarily yield one or more of a higher transmissivity, a lower absorption, or a higher refractive index in a nanometer wavelength regime relative to an Si:H film deposited by PECVD. See MPEP 2112.
Regarding claim 21, Hendrix teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until at least one layer has a thickness that satisfies a thickness threshold) (col 6 line 3-19).
Regarding claim 22, Hendrix teaches that the hydrogenated silicon layers are formed on a semiconductor sensor chip using a wafer level processing technique (substrate is a substrate wafer) (claim 14). Hendrix fails to explicitly teach that at least one of the hydrogenated silicon layers have a substantially uniform thickness. However, Hendrix teaches that thicknesses of the layers are selected according to a particular optical design (col 6 line 3-19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the hydrogenated silicon layers such that the entire layer has a constant (uniform) thickness at the desired value.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-13, 15-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Kroger (US 4437761 A).
Regarding claim 1, Hendrix (US 9945995 B2) teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of hydrogenated silicon (semiconductor material) onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4).
	Hendrix fails to explicitly teach that the hydrogenated semiconductor material has a bandgap between about 780 nm and 800 nm. However, the specification describes that Fig. 2A shows the semiconductor material layer of hydrogenated silicon, which has a bandgap shifted down to about 780-800 nm, has a higher transmittance level than silicon deposited without the presence of hydrogen (para 0021; Fig. 2). Hendrix teaches a similar process of sputtering in the presence of hydrogen to form a hydrogenated silicon film (col 4 line 29-45) having an identical transmission between 600 and 1100 nm as the instant application (Hendrix col 5 line 1-7, Fig. 5A; Specification Fig. 2A). Therefore, Hendrix inherently contains a bandgap of about 780-800 nm. See MPEP 2112(V).
	Alternatively, Kroger (US 4437761 A), in the analogous art of sputtering hydrogenated silicon, teaches adjusting the partial pressure of hydrogen during sputtering to adjust the energy band gap edge of hydrogenated silicon over the range of approximately 550 to 1100 nanometers to control the desired optical properties (col 4 line 60-68). Hendrix teaches tuning the hydrogenated silicon to have suitable optical properties and that the optical properties of the film depend on the hydrogen content and flow rate (col 4 line 46-67, col 5 line 56-67). Therefore, the hydrogen flow rate is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of hydrogen flow rate by routine optimization, which can result in a film with a band gap range of about 780 to 800 nm. See MPEP 2144.05(II). 
Regarding claim 2, the combination of Hendrix and Kroger teaches that the hydrogenated silicon material is amorphous (Hendrix col 4 line 18-28).
Regarding claim 4, the combination of Hendrix and Kroger teaches that the sputtering process may be magnetron sputtering (Hendrix claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (Hendrix col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Regarding claim 7, the combination of Hendrix and Kroger teaches forming an optical filter by sputtering alternating layers of hydrogenated silicon, which have a first refractive index, and lower (second) refractive index layers (Hendrix Abstract, col 7 line 3-20).
Regarding claim 8, the combination of Hendrix and Kroger teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient of less than 0.0005 (one or more optical properties that satisfy a threshold) over the wavelength range of 800 to 1100 nm (Hendrix Abstract).
Regarding claim 9, the combination of Hendrix and Kroger teaches that the passband range, wherein the refractive index and extinction coefficient are desired to provide a high transmittance level within the passband (Hendrix col 2 line 19-29), may extend beyond the wavelength range of 800 to 1100 nm (larger than 1100 nm) (Hendrix col 7 line 19-29).
Regarding claim 10, the combination of Hendrix and Kroger teaches that the one or more optical properties controlled over a wavelength range include the extinction coefficient, which relates to absorption and transmissivity, and refractive index (Hendrix Abstract, col 6 line 20-43).
Regarding claim 11, Hendrix teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, at least one layer of hydrogenated silicon onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4). 
Hendrix fails to explicitly teach that the hydrogenated semiconductor material has a bandgap between about 780 nm and 800 nm. However, the specification describes that Fig. 2A shows the semiconductor material layer of hydrogenated silicon, which has a bandgap shifted down to about 780-800 nm, has a higher transmittance level than silicon deposited without the presence of hydrogen (para 0021; Fig. 2). Hendrix teaches a similar process of sputtering in the presence of hydrogen to form a hydrogenated silicon film (col 4 line 29-45) having an identical transmission between 600 and 1100 nm as the instant application (Hendrix col 5 line 1-7, Fig. 5A; Specification Fig. 2A). Therefore, Hendrix inherently contains a bandgap of about 780-800 nm. See MPEP 2112(V).
	Alternatively, Kroger (US 4437761 A), in the analogous art of sputtering hydrogenated silicon, teaches adjusting the partial pressure of hydrogen during sputtering to adjust the energy band gap edge of hydrogenated silicon over the range of approximately 550 to 1100 nanometers to control the desired optical properties (col 4 line 60-68). Hendrix teaches tuning the hydrogenated silicon to have suitable optical properties and that the optical properties of the film depend on the hydrogen content and flow rate (col 4 line 46-67, col 5 line 56-67). Therefore, the hydrogen flow rate is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of hydrogen flow rate by routine optimization, which can result in a film with a band gap range of about 780 to 800 nm. See MPEP 2144.05(II).
Regarding claim 12, as described in the claim 11 rejection, the combination of Hendrix and Kroger teaches that the optical properties satisfy a threshold over the range from 800 to 1100 nm (Hendrix Abstract).
Regarding claim 13, the combination of Hendrix and Kroger also teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until the layer of Si:H has a thickness that satisfies a threshold) (Hendrix col 6 line 3-19).
Regarding claim 15, the combination of Hendrix and Kroger teaches that the sputtering process may be magnetron sputtering (Hendrix claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (Hendrix col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Regarding claim 16, the combination of Hendrix and Kroger teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient, which relates to absorption and transmissivity, of less than 0.0005 over the wavelength range of 800 to 1100 nm (Hendrix Abstract) but fails to explicitly teach a higher transmissivity, lower absorption, or a higher refractive index relative to monocrystalline silicon. However, Hendrix teaches that the transmissivity is 90% or higher over the range of 800-1100 nm (col 7 line 21-30) and the transmissivity of a monocrystalline silicon film 214 without hydrogen ranges from about 5-50% within the same range, as seen in the instant application (Fig. 2A; para 0021) and therefore the transmissivity of Hendrix is inherently higher than the transmissivity of monocrystalline silicon. Alternatively, the combination of Hendrix and Kroger teaches a similar process as the instant application. Similar compositions formed by similar processes must necessarily yield similar results. Therefore, the Si:H layer of Hendrix in view of Zhang must necessarily yield one or more of a higher transmissivity, a lower absorption, or a higher refractive index in a nanometer wavelength regime relative to monocrystalline silicon. See MPEP 2112.
Regarding claim 17, the combination of Hendrix and Kroger teaches the hydrogenated silicon layer has a refractive index of greater than 3 and an extinction coefficient, which relates to absorption and transmissivity, of less than 0.0005 over the wavelength range of 800 to 1100 nm (Hendrix Abstract, col 6 line 20-43) but fails to explicitly teach a higher transmissivity, lower absorption, or a higher refractive index relative to Si:H deposited by plasma enhanced chemical vapor deposition. However, the combination of Hendrix and Kroger teaches a similar process as the instant application. Similar compositions formed by similar processes must necessarily yield similar results. Therefore, the Si:H layer of Hendrix in view of Kroger must necessarily yield one or more of a higher transmissivity, a lower absorption, or a higher refractive index in a nanometer wavelength regime relative to an Si:H film deposited by PECVD. See MPEP 2112.
Regarding claim 21, the combination of Hendrix and Kroger teaches that the hydrogenated silicon layers have a thickness that is selected according to the particular optical design (until at least one layer has a thickness that satisfies a thickness threshold) (Hendrix col 6 line 3-19).
Regarding claim 22, the combination of Hendrix and Kroger teaches that the hydrogenated silicon layers are formed on a semiconductor sensor chip using a wafer level processing technique (substrate is a substrate wafer) (Hendrix claim 14). The combination of Hendrix and Kroger fails to explicitly teach that at least one of the hydrogenated silicon layers have a substantially uniform thickness. However, Hendrix teaches that thicknesses of the layers are selected according to a particular optical design (col 6 line 3-19). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the hydrogenated silicon layers such that the entire layer has a constant (uniform) thickness at the desired value.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Kroger (US 4437761 A), as applied to claim 1 above, and further in view of Theil (US 20040083948 A1).
Regarding claim 5, the combination of Hendrix and Kroger fails to explicitly teach etching a surface of the at least one layer of the hydrogenated semiconductor material using reactive ion etching to form a waveguide structure. However, Theil (US 20040083948 A1), in the analogous art of sputtering hydrogenated silicon, teaches etching the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009).
Hendrix and Theil both teach a structure with high and low refractive index materials, wherein the high refractive index material is hydrogenated silicon, and intended to control transmission of light through the optical properties of the materials (Hendrix col 2 line 52-62; Theil para 0007). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical filter of Hendrix with the photonic crystal filter of Theil with a patterned Si:H layer formed by etching because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).	
Regarding claim 6, the previous combination of Hendrix, Kroger, and Theil fails to explicitly teach depositing on the etched surface of the at least one layer of the hydrogenated semiconductor material, an additional material layer to form a confinement layer for the waveguide structure. However, Theil teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si (additional material) layer 207 to provide a desired degree of optical confinement (para 0014; Fig. 2c).
Because Theil teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit an additional layer after etching to improve optical confinement of the waveguide structure with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Theil (US 20040083948 A1) and Kroger (US 4437761 A).
Regarding claim 18, Hendrix (US 9945995 B2) teaches injecting hydrogen and an inert (sputtering) gas, such as argon, into a chamber of a sputtering system; and sputtering, based on injecting the hydrogen and the sputtering gas into the chamber, a hydrogenated silicon (semiconductor material) layer onto a substrate 420 disposed in the chamber of the sputtering system (col 4 line 29-45; Fig. 4). Hendrix teaches that the sputtering process may be magnetron sputtering (claim 2) and that the sputtering process involves hydrogen gas reacting with silicon (col 4 line 46-61), resulting in a reactive magnetron sputtering process.
Hendrix fails to explicitly teach patterning a surface of the hydrogenated layer of the semiconductor material using reactive ion etching to form a planar waveguide structure. However, Theil (US 20040083948 A1), in the analogous art of sputtering hydrogenated silicon, teaches etching (patterning) the surface of hydrogenated silicon to form a photonic crystal structure for use in a waveguide (para 0001, 0009, 0011). Theil also teaches that the etching may be performed with BCl3 or Cl2 etching (reactive ion etching) (para 0009).
Hendrix and Theil both teach a structure with high and low refractive index materials, wherein the high refractive index material is hydrogenated silicon, and intended to control transmission of light through the optical properties of the materials (Hendrix col 2 line 52-62; Theil para 0007). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical filter of Hendrix with the photonic crystal filter of Theil with a patterned Si:H layer formed by etching because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
The combination of Hendrix and Theil fails to explicitly teach that the hydrogenated semiconductor material has a bandgap between about 780 nm and 800 nm. However, the specification describes that Fig. 2A shows the semiconductor material layer of hydrogenated silicon, which has a bandgap shifted down to about 780-800 nm, has a higher transmittance level than silicon deposited without the presence of hydrogen (para 0021; Fig. 2). Hendrix teaches a similar process of sputtering in the presence of hydrogen to form a hydrogenated silicon film (col 4 line 29-45) having an identical transmission between 600 and 1100 nm as the instant application (Hendrix col 5 line 1-7, Fig. 5A; Specification Fig. 2A). Therefore, the hydrogenated silicon film of Hendrix inherently contains a bandgap of about 780-800 nm. See MPEP 2112(V).
	Alternatively, Kroger (US 4437761 A), in the analogous art of sputtering hydrogenated silicon, teaches adjusting the partial pressure of hydrogen during sputtering to adjust the energy band gap edge of hydrogenated silicon over the range of approximately 550 to 1100 nanometers to control the desired optical properties (col 4 line 60-68). Hendrix teaches tuning the hydrogenated silicon to have suitable optical properties and that the optical properties of the film depend on the hydrogen content and flow rate (col 4 line 46-67, col 5 line 56-67). Therefore, the hydrogen flow rate is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of hydrogen flow rate by routine optimization, which can result in a film with a band gap range of about 780 to 800 nm. See MPEP 2144.05(II). 
Regarding claim 19, the previous combination of Hendrix, Theil, and Kroger fails to explicitly teach the planar waveguide structure has an air cladding. However, Theil teaches a top confinement (cladding) layer may be air (para 0012-0013).
Because Theil teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an air confinement layer with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 20, the previous combination of Hendrix, Theil, and Kroger fails to explicitly teach depositing, on the etched surface of the hydrogenated layer of the semiconductor material, an additional layer to form a confinement layer for the planar waveguide structure. However, Theil teaches polishing (etching) the a-Si:H layer to provide a planar surface for further deposition of a a-Si:H layer or a-Si  (additional material) layer 207 to provide a desired degree of optical confinement (para 0014; Fig. 2c).
Because Theil teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit an additional layer after etching to improve optical confinement of the waveguide structure with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Kroger (US 4437761 A), as applied to claim 1 above, and further in view of Scobey (US 6798553 B1).
Regarding claim 22, the combination of Hendrix and Kroger teaches that the hydrogenated silicon layers are formed on a semiconductor sensor chip using a wafer level processing technique (substrate is a substrate wafer) (Hendrix claim 14). The combination of Hendrix and Kroger fails to explicitly teach that at least one of the hydrogenated silicon layers have a substantially uniform thickness. However, Scobey (US 6798553 B1), in the analogous art of optical filter stacks, teaches alternating high and low refractive index materials preferably comprise a continuous uniform thickness (col 6 line 60-67, col 7 line 1-29). 
Because Scobey teaches that such film thicknesses were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare the layers of Hendrix with a uniform thickness with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claims 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Kroger (US 4437761 A), as applied to claims 1 and 11, and further in view of Moustakas (NPL – “Sputtered Hydrogenated Amorphous Silicon”).
Regarding claim 23, the combination of Hendrix and Kroger fails to explicitly teach that the at least one layer is sputtered while the temperature in the chamber is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Moustakas (NPL), in the analogous art of reactive sputtering hydrogenated silicon films, teaches that one of the most important deposition conditions for the process is temperature and has dramatic effects on films produced in an Ar + H plasma and influences the hydrogen incorporation (pg. 394-395), thus recognizing the deposition temperature as a result effective variable. Additionally, Hendrix teaches tuning the hydrogenated silicon to have suitable optical properties, wherein the optical properties depend on the hydrogen content (col 4 line 46-67, col 5 line 56-67). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition temperature by routine optimization, which can include a temperature from 145 °C to 165 °C. See MPEP 2144.05(II).
Regarding claim 24, the combination of Hendrix and Kroger fails to explicitly teach that the at least one layer is sputtered while the temperature in the chamber is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Moustakas (NPL), in the analogous art of reactive sputtering hydrogenated silicon films, teaches that one of the most important deposition conditions for the process is temperature and has dramatic effects on films produced in an Ar + H plasma and influences the hydrogen incorporation (pg. 394-395), thus recognizing the deposition temperature as a result effective variable. Additionally, Hendrix teaches tuning the hydrogenated silicon to have suitable optical properties, wherein the optical properties depend on the hydrogen content (col 4 line 46-67, col 5 line 56-67). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition temperature by routine optimization, which can include a temperature from 145 °C to 165 °C. See MPEP 2144.05(II).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9945995 B2) in view of Theil (US 20040083948 A1) and Kroger (US 4437761 A), as applied to claim 18, and further in view of Moustakas (NPL – “Sputtered Hydrogenated Amorphous Silicon”).
	Regarding claim 25, the combination of Hendrix, Theil, and Kroger fails to explicitly teach that the at least one layer is sputtered while the temperature in the chamber is in a range from 145 degrees Celsius to 165 degrees Celsius. However, Moustakas (NPL), in the analogous art of reactive sputtering hydrogenated silicon films, teaches that one of the most important deposition conditions for the process is temperature and has dramatic effects on films produced in an Ar + H plasma and influences the hydrogen incorporation (pg. 394-395), thus recognizing the deposition temperature as a result effective variable. Additionally, Hendrix teaches tuning the hydrogenated silicon to have suitable optical properties, wherein the optical properties depend on the hydrogen content (col 4 line 46-67, col 5 line 56-67). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of deposition temperature by routine optimization, which can include a temperature from 145 °C to 165 °C. See MPEP 2144.05(II).
Response to Arguments
Applicant’s arguments, see pg. 8-11, filed 11/30/2022, with respect to the rejection(s) of claim(s) 1, 11, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Hendrix (US 9945995 B2) and Kroger (US 4437761 A).
Hendrix teaches a film deposited by the same method as the instant application, made of the same material, and has identical transmission properties to the instant application (Hendrix Fig. 5a; Specification Fig. 2a). Therefore, the film of Hendrix inherently has a bandgap of 780-800 nm.
Alternatively, Kroger is cited to teach varying the hydrogen flow rate to control the band gap of a hydrogenated silicon film. Hendrix teaches tuning the hydrogenated silicon film to have desirable optical properties. Therefore, it would have been obvious to one of ordinary skill in the art to control the hydrogen flow rate to adjust the optical properties, including band gap, of the film.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797